Citation Nr: 0934160	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from January 
1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

In November 2008, a hearing was held before the under signed 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The case was previously before the Board in January 2009, 
when it was remanded for examination of the veteran and 
medical opinions.  Unfortunately, all of the medical opinions 
requested were not provided.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
hypertension.  Specifically, he claims that he has developed 
hypertension secondary to his service-connected diabetes 
mellitus.  

Service connection is warranted for a disability which is 
aggravated by, proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from a service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  Id.

The evidence of record reveals that the veteran was first 
diagnosed with diabetes mellitus in 2004 and that he was 
subsequently diagnosed with hypertension in 2005.  In October 
2006, a VA Compensation and Pension examination of the 
veteran was conducted.  The medical opinion expressed by the 
examining physician was that the veteran's hypertension was 
not related to his service-connected diabetes mellitus.  
However, service connection was granted in a July 2008 rating 
decision for a different cardiovascular disorder, status post 
carotid endarterectomy.  The grant of service connection was 
based upon the medical opinion expressed in a January 2008 VA 
Compensation and Pension examination which indicated that 
this disorder was related to the veteran's diabetes mellitus.  

Also of note is a VA May 2006 patient education record which 
specifically indicates that "people with diabetes are twice 
as likely to develop high blood pressure (hypertension) than 
people without diabetes."  

Based upon the medical education material provided by VA in 
May 2006, and the 2008 VA examination report which indicates 
that the veteran's claimed cardiovascular disorder is related 
to the service-connected diabetes mellitus, the Board had 
difficulty understanding how the veteran's hypertension was 
not inter-related with both service-connected disabilities.  
As the reasoning expressed in the 2006 VA examination report 
is difficult to resolve in light of this other medical 
evidence, the Board ordered another Compensation and Pension 
examination to be conducted in a January 2009 Remand.

The Remand order specifically requested a medical opinion 
which asked:

[I]s it as least as likely as not (a probability 
of 50 percent or greater) that the veteran's 
hypertension related to, caused by, or made worse 
by, the veteran's service-connected diabetes 
mellitus (to include medication prescribed for 
diabetes mellitus)?  The Board notes in this 
respect:  the hypertension was diagnosed after the 
veteran's service-connected diabetes mellitus; his 
carotid artery disease has also been related to 
his diabetes mellitus; and VA medical educational 
information indicates people with diabetes 
mellitus are twice as likely to develop 
hypertension.

The VA medical opinion dated March 2009 did not address 
whether the Veteran's service-connected diabetes mellitus 
aggravated the Veteran's nonservice connected hypertension.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case must be remanded so that all of the 
medical opinions requested in the January 2009 Board Remand 
order can be obtained.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a remand confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the 
examiner who conducted the March 2009 
Compensation and Pension examination 
and medical opinion.  The examiner is 
requested to review the claims folder.  
The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (a probability of 50 
percent or greater) that the Veteran's 
nonservice connected hypertension is 
aggravated (i.e., permanently worsened) 
beyond the natural progress of the 
disease by the service-connected 
diabetes mellitus (to include 
medication prescribed for diabetes 
mellitus)?  The Board notes in this 
respect:  the hypertension was 
diagnosed after the veteran's service-
connected diabetes mellitus; his 
carotid artery disease has also been 
related to his diabetes mellitus; and 
VA medical educational information 
indicates people with diabetes mellitus 
are twice as likely to develop 
hypertension.  The claims folder and a 
copy of this remand must be made 
available and reviewed by the examiner.  
The examiner should provide complete 
rationale for all conclusions reached.  
If the examiner who conducted the March 
2009 examination is unavailable, a 
medical opinion from another medical 
professional may be substituted.  If 
the original examiner or other medical 
professional indicates that the medical 
opinion cannot be made without current 
examination of the Veteran, then the 
appropriate Compensation and Pension 
examination should be scheduled.  

2.  Review the claims folder and ensure 
that all of the foregoing development 
action has been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the medical opinion requested.  
If adequate responses to the specific 
opinion requested are not made, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994)

3.  Following the above, readjudicate the 
Veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

